DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10/969,775. Although the claims at issue are not identical, they are not patentably distinct from each other because the entire scope of the reference claims falls within the scope of the examined claims [Anticipation Analysis].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NOBOA ET AL. (US 2012/0259583) teaches AUTOMATED FAULT DETECTION AND DIGNOSTICS IN A BUILDING MANAGEMENTR SYSTEM;
NOBOA ET AL. (US 2015/0227870) teaches SYSTEMS AND METHODS FOR MONETIZING AND PRIORITIZING BUILDING FAULTS;

DREES ET AL. (US 2012/0022700) teaches AUTOMATED FAULT DETECTION AND DIAGNOSTICS IN A BUILDING MANAGEMENT SYSTEM;
WENZEL ET AL. (US 8,843,238) teaches SYSTEMS AND METHODS FOR CONTROLLING ENERGY USE IN A BUILDING MANAGEMNT SYSTEM USING ENERGY BUDGET;
DREES (US 2011/0178977) teaches BUILDING MANAGEMENT SYSTEM WITH FAULT ANALYSIS;
DREES ET AL. (US 2011/0061015) teaches SYSTEMS AND METHODS FOR STATISTICAL CONTROL AND FAULT DETECTION IN A BUILDING MANAGEMENT SYSTEM;
DREES ET AL. (US 2011/0047418) teaches SYSTEMS AND METHODS FOR USING RULE-BASED FAULT DETECTION IN A BUILDING MANAGEMENT SYSTEM;
BENGEA ET AL. (US 2017/0314800) teaches AUTOMATED FUNCTIONAL TESTS FOR DIGANOSTIC AND CONTROL;
ELBSAT ET AL. (US 2015/0316907) teaches BUILDING MANAGEMENT SYSTEM FOR FORECASTING TIME SERIES VALUES OF BUILDING VARIABLES.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272. The examiner can normally be reached Mon-Thu 9am-6pm | Fri 11am-3am.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864